Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 4/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar et al. (US 2020/0075839 A1) in view of Leitgeb et al. (US 2017/0320726 A1) in view of Ohtsuka (US 2010/0119097 A1), and as evidenced by Wikipedia (http://web.archive.org/web/20171202145203/https://en.wikipedia.org/wiki/Microelectromechanical_systems). See § 2131.01.II.
Regarding claim 1, Sooriakumar discloses a package structure (Fig. 12) of a sound producing device, comprising:
a base (1204);
a cap (1202) disposed on the base (Fig. 12);
a chip (1230) disposed on the base (Fig. 12), wherein the chip comprises a thin film structure (Fig. 2A: 202, 206 which correspond to elements of 1230 of Fig. 12) (¶ 0045, 0050) 
a chamber (1203) formed by the base and the cap or formed by the base, the cap and the chip, wherein the thin film structure is disposed in the chamber (Fig. 12),
wherein 
wherein the chamber is separated into a first portion (1203) and a second portion (1238) by the thin film structure (Fig. 12), and the thin film structure has direct contact with the first portion and the second portion of the chamber (202 directly contacts 1203 and 206 directly contacts 1238; see Figs. 2A and 12);
wherein 
wherein the package structure of the sound producing device is formed by a semiconductor packaging process (¶ 0006).
Sooriakumar is not relied upon to disclose
wherein the cap has a sound outlet opening; and
wherein the sound outlet opening is connected to the first portion of the chamber.
In a similar field of endeavor, Leitgeb discloses (Figs. 1-3)
wherein a cap (108) has a sound outlet opening (112) (¶ 0065), and the base has a back opening (112);
wherein the sound outlet opening (112) is connected to a first portion (114) of a chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:

wherein the sound outlet opening is connected to the first portion (1203) of the chamber (of Sooriakumar),
the motivation being to form a sound connection between an interior and an outside of the package (Leitgeb - ¶ 0065).
Sooriakumar-Leitgeb is not relied upon to disclose wherein the sound outlet opening (112 of Leitgeb) is formed by a semiconductor packaging process, and thus does not disclose wherein the package structure of the sound producing device is formed by a semiconductor packaging process.
In a similar field of endeavor, Ohtsuka discloses wherein the cap has a sound outlet opening (Fig. 11C: 3-3c); and
wherein the package structure of the sound producing device is formed by a semiconductor packaging process (¶ 0049-0050, hole formed by photolithography, and note that photolithography is a part of a semiconductor packaging process as evidenced by Wikipedia which states that “The fabrication of MEMS evolved from the process technology in semiconductor device fabrication, i.e. the basic techniques are deposition of material layers, patterning by photolithography and etching to produce the required shapes” (see section 1, line 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the sound outlet opening (112 of Leitgeb) is formed by a semiconductor packaging process, based on the teachings of Ohtsuka, and thus wherein the package structure of the sound producing device is formed by a semiconductor packaging process (sound outlet opening 112 of Leitgeb formed according to Ohtsuka, and rest of the the motivation being to easily form an aperture in the cap that has a desired diameter and/or aperture ratio (Ohtsuka - ¶ 0050).
Regarding claim 5, Sooriakumar-Leitgeb-Ohtsuka discloses the package structure of claim 1, and Sooriakumar discloses wherein the actuator comprises a piezoelectric actuator, an electrostatic actuator, an electromagnetic actuator or an electrothermal actuator (¶ 0038).
Regarding claim 7, Sooriakumar-Leitgeb-Ohtsuka discloses the package structure of claim 1, and Sooriakumar discloses wherein the base is a substrate (¶ 0108).
Regarding claim 11, Sooriakumar-Leitgeb-Ohtsuka discloses the package structure of claim 1, and Sooriakumar discloses further comprising a conductive component (1254) electrically connected between the actuator of the chip and the base (Fig. 12, ¶ 0105).
Regarding claim 14, Sooriakumar discloses a manufacturing method of a package structure (Fig. 12) of a sound producing device, comprising the following steps:
providing a base (1204);
disposing a chip (1230) on the base (Fig. 12), wherein the chip comprises a thin film structure (Fig. 2A: 202, 206 which correspond to elements of 1230 of Fig. 12) (¶ 0045, 0050) and an actuator (216 which corresponds to elements of 1230 of Fig. 12) configured to actuate the thin film structure (¶ 0051); and
disposing a cap (1202) on the base (Fig. 12), wherein the cap and the chip are on a same side of the base (Fig. 12),
wherein a chamber (1203) is formed by the base and the cap or formed by the base, the cap and the chip (Fig. 12), the thin film structure is disposed in the chamber (Fig. 12), 

wherein 
wherein the package structure of the sound producing device is formed by a semiconductor packaging process (¶ 0006).
Sooriakumar is not relied upon to disclose
wherein the cap has a sound outlet opening; and
wherein the sound outlet opening is connected to the first portion of the chamber.
In a similar field of endeavor, Leitgeb discloses (Figs. 1-3)
wherein a cap (108) has a sound outlet opening (112) (¶ 0065), and the base has a back opening (112);
wherein the sound outlet opening (112) is connected to a first portion (114) of a chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
wherein the cap (1202 of Sooriakumar) has a sound outlet opening (112 of Leitgeb); and
wherein the sound outlet opening is connected to the first portion (1203) of the chamber (of Sooriakumar),
the motivation being to form a sound connection between an interior and an outside of the package (Leitgeb - ¶ 0065).
Sooriakumar-Leitgeb is not relied upon to disclose wherein the sound outlet opening (112 of Leitgeb) is formed by a semiconductor packaging process, and thus does not disclose wherein the package structure of the sound producing device is formed by a semiconductor packaging process.
In a similar field of endeavor, Ohtsuka discloses wherein the cap has a sound outlet opening (Fig. 11C: 3-3c); and
wherein the package structure of the sound producing device is formed by a semiconductor packaging process (¶ 0049-0050, hole formed by photolithography, and note that photolithography is a part of a semiconductor packaging process as evidenced by Wikipedia which states that “The fabrication of MEMS evolved from the process technology in semiconductor device fabrication, i.e. the basic techniques are deposition of material layers, patterning by photolithography and etching to produce the required shapes” (see section 1, line 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the sound outlet opening (112 of Leitgeb) is formed by a semiconductor packaging process, based on the teachings of Ohtsuka, and thus wherein the package structure of the sound producing device is formed by a semiconductor packaging process (sound outlet opening 112 of Leitgeb formed according to Ohtsuka, and rest of the package structure formed according to Sooriakumar (as already set forth above)), the motivation being to easily form an aperture in the cap that has a desired diameter and/or aperture ratio (Ohtsuka - ¶ 0050).
Regarding claim 16, Sooriakumar-Leitgeb-Ohtsuka discloses the manufacturing method of claim 14, and Sooriakumar discloses further comprising:
.

Claim 3-4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Ohtsuka in view of Sibbald et al. (US 2018/0041828 A1), and as evidenced by Wikipedia
Regarding claim 3, Sooriakumar-Leitgeb-Ohtsuka discloses the package structure of claim 1.
Additionally, Sibbald discloses a acoustically resistive material (Fig. 1: 28 and Fig. 14B: 1102) covering a sound outlet opening (26 and 1022) (¶ 0009: acoustically resistive material 28) (¶ 0127).
Additionally, Sibbald discloses mesh as an acoustically resistive material (¶ 0074, 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising a acoustically resistive material (28 or 1102) covering the sound outlet opening, the motivation being “to limit the rate of airflow through the vent 26” “to reduce resonance in the rear volume 24” and/or to provide “a high-cut acoustic filter on the inbound ambient noise” (Sibbald - ¶ 0009) and/or to contribute to the impedances of the acoustic couple in the event that this is preferred by a manufacturer, perhaps for maximum damping or other reason (Sibbald - ¶ 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mesh as the acoustically resistive material, the motivation being to use a material that is “widely used in headphone and loudspeaker manufacture, and can be obtained with a wide range of acoustic resistances, dependent, for example, on the closeness 
Regarding claim 4, Sooriakumar-Leitgeb-Ohtsuka-Sibbald discloses the package structure of claim 3, and Sibbald discloses wherein the first mesh comprises metal, glass, semiconductor material, plastic, fabric or polymer (¶ 0074: nylon, which is a polymer).
The teachings of Sibbald relied upon above are combinable with Sooriakumar-Leitgeb-Ohtsuka for the same reasons set forth above in the claim 3 rejection.
Regarding claim 15, Sooriakumar-Leitgeb-Ohtsuka discloses the manufacturing method of claim 14.
Additionally, Sibbald discloses forming a acoustically resistive material (Fig. 1: 28 and Fig. 14B: 1102) covering a sound outlet opening (26 and 1022) (¶ 0009: acoustically resistive material 28) (¶ 0127).
Additionally, Sibbald discloses mesh as an acoustically resistive material (¶ 0074, 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising: forming a acoustically resistive material (28) covering the sound outlet opening, the motivation being “to limit the rate of airflow through the vent 26” “to reduce resonance in the rear volume 24” and/or to provide “a high-cut acoustic filter on the inbound ambient noise” (Sibbald - ¶ 0009) and/or to contribute to the impedances of the acoustic couple in the event that this is preferred by a manufacturer, perhaps for maximum damping or other reason (Sibbald - ¶ 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mesh as the acoustically resistive material, the motivation being to use a material that is “widely used in headphone and loudspeaker manufacture, and can .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Ohtsuka in view of Byers et al. (US 8336191 B1) in view of Conti et al. (US 2010/0284553 A1), and as evidenced by Wikipedia
Regarding claim 9, Sooriakumar-Leitgeb-Ohtsuka discloses the package structure of claim 1.
Sooriakumar-Leitgeb-Ohtsuka is not relied upon to disclose wherein the base is an integrated circuit chip.
In a similar field of endeavor, Byers discloses wherein a base (Figs. 1-3: 106 or Figs. 4-5: 204) of an electromechanical micro device is an integrated circuit chip (detx12, col. 3, lines 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the base of the microelectromechanical device (MEMS device) of Sooriakumar-Leitgeb-Ohtsuka is an integrated circuit chip, the motivation being to reduce size (Byers - detx12, col. 3, lines 38-52).
Sooriakumar-Leitgeb-Ohtsuka-Byers is not relied upon to disclose that the base has a back opening.
In a similar field of endeavor, Conti discloses a base (21) that is an integrated circuit chip (¶ 0046: 21 stacked using a “flip-chip” stacking technique indicates that 21 is a chip) (¶ 0018: 21 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: that the base has a back opening, the motivation being to provide an acoustic access port (Conti - ¶ 0052) as is needed in the chip to act as the back opening (1208) of Sooriakumar that was in the original base (1204) of Sooriakumar (Sooriakumar - Fig. 12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Ohtsuka in view of Bretthauer et al. (US 2019/0208330 A1), and as evidenced by Wikipedia
Regarding claim 13, Sooriakumar-Leitgeb-Ohtsuka discloses the package structure of claim 1, and Sooriakumar discloses wherein the thin film structure is actuated to generate a plurality of air pulses (¶ 0051, air pulse will result each time 206 is deformed).
Sooriakumar-Leitgeb-Ohtsuka is not relied upon to disclose wherein the air pulses are generated with a pulse rate, and the pulse rate is higher than a maximum human audible frequency.
In a similar field of endeavor, Bretthauer discloses wherein the air pulses are generated with a pulse rate (Fig. 1C, ¶ 0044), and the pulse rate is higher than a maximum human audible frequency (¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the air pulses are generated with a pulse rate, and the pulse rate is higher than a maximum human audible frequency, the motivation being to provide a .

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (Remarks: page 10) that:
“However, in Bretthauer (US 2019/0208330), the sound transducer 110 is a microphone sensing the sound with ultrasonic frequency. Thus, the sound transducer 110 of Bretthauer cannot generate the air pulses with the pulse rate higher than a maximum human audible frequency. As the result, Bretthauer fails to disclose and teach “the thin film structure is actuated to generate a plurality of air pulses, the air pulses are generated with a pulse rate, and the pulse rate is higher than a maximum human audible frequency” described in claim 13 of the present application.
Moreover, because microphone is totally different from speaker, those skilled in the art should not combine the sound transducer 110 of Bretthauer with the packaged acoustic transducer assembly 1200 of Sooriakumar. As the result, the combination of Bretthauer and Sooriakumar is nonobvious. and those skilled in the art have no reason to combine Bretthauer and Sooriakumar, except hindsight bias.”

In response, the examiner submits that ¶ 0044 of Bretthauer also discloses that the sound transducer 110 can be a loudspeaker emitting an ultrasonic transmission pulse (i.e. sound with ultrasonic frequency).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687